Citation Nr: 1601589	
Decision Date: 01/14/16    Archive Date: 01/21/16

DOCKET NO.  08-34 322	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder to include depression, to include as secondary to service-connected residuals, cervical myelopathy and C5-6 and C6-7 anterior cervical discectomy with fusion (cervical spine disability), radiculopathy of the right and left upper extremities, and tinnitus.

2.  Entitlement to a separate compensable disability rating for scar residuals of the service-connected cervical spine disability.

3.  Entitlement to an initial compensable disability rating for chronic headaches associated with cervical spine disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Arif Syed, Counsel


INTRODUCTION

The Veteran had active service from February 1975 to February 1981 and from January 1982 to August 1999. 

This matter came before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision of the Waco, Texas, Regional Office (RO) which, in pertinent part denied an increased disability evaluation for the Veteran's cervical myelopathy and anterior C5-6 and C6-7 discectomy residuals with fusion which included the claim of entitlement to a separate compensable disability rating for scars associated with the cervical spine disability; an October 2011 rating decision of the Appeals Management Center (AMC) that awarded service connection for chronic headaches and assigned a noncompensable disability rating effective October 8, 2008; and a June 2012 rating decision of the St. Petersburg, Florida RO which denied entitlement to service connection for depression.  Jurisdiction currently resides at the RO in St. Petersburg.

In April 2011, a Travel Board hearing was held before the undersigned Veterans Law Judge (VLJ) with regard to the Veteran's claim of entitlement to a separate compensable rating for scars of the cervical spine disability.  The transcript of that hearing is of record.  Additionally, evidence has been associated with the Veteran's claims folder included with a waiver of RO consideration. 

The Board notes that the Veteran filed a claim of entitlement to service connection for depression in February 2012 and the medical evidence of record reflects diagnosis of such.  The Court of Appeals for Veterans Claims (Court) has held that when a Veteran, who is a lay person, is not competent to diagnose his specific psychiatric disability.  Therefore, VA must consider the Veteran's psychiatric symptoms regardless of the label attached to them to warrant service connection. Clemons v. Shinseki, 23 Vet. App. 1 (2009).  As such, in light of the Court's holding in Clemons, the Board has expanded the Veteran's claim for depression as reflected on the title page.

In February 2014, the Board remanded the Veteran's scars of the cervical spine disability claim.  The Veteran's VA claims folder has been returned to the Board for further appellate proceedings.

The Board notes that the Veteran was previously represented in this appeal by John R. Worman, Esq..  A VA Form 21-22a dated February 2012 is of record appointing him as his representative.  However, the Veteran subsequently submitted a VA Form 21-22 dated February 2015 appointing Disabled American Veterans (DAV) as his representative.  The Veteran has not since changed his representative.  Thus, the Veteran is no longer represented by John R. Worman, Esq. in this case, and he is currently represented by DAV as indicated above. 

The Board also notes that a VA Disability Benefits Questionnaire (DBQ) report dated October 2013 for the Veteran's headaches from H.S., M.D., a private physician, indicates that the Veteran is unable to engage in gainful employment due to his headaches.  Also, H.H.G., Ph.D., a private psychologist, noted in an October 2013 VA DBQ report that the Veteran cannot sustain the stress from a competitive work environment and cannot be expected to engage in gainful activity secondary to his severe level of impairment connected to his service-connected cervical spine disability, radiculopathy of the right and left upper extremities, and tinnitus as well his depression which as will be discussed in detail below, is service connected.  The Board observes that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court of Appeals for Veterans Claims (Court) held that a claim for a total rating based on unemployability due to service-connected disability (TDIU), either expressly raised by the Veteran or reasonably raised by the record involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In this case, the record reveals that the Veteran reported at a February 2015 VA examination for his scar residuals associated with his cervical spine disability that he is currently employed full time.  See also December 2014 VA orthopedic surgery consult (Veteran works doing physical mechanical work); July 2013 VA examination (Veteran is working in a heavy job).  The Veteran has not asserted that he is unemployable or that he is engaged in marginal employment.  Therefore, the Board finds that referral of the issue of TDIU for adjudication based on the Court's holding in Rice is not for application.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The Board has reviewed the record maintained in the Veteran's Virtual VA paperless claims processing system.

The April 2011 hearing transcript may be reasonably construed as informal claims of entitlement to increased evaluations for the Veteran's right upper extremity and left upper extremity radiculopathy.  Those issues have not been adjudicated by the RO.  Therefore, the Board does not have jurisdiction over them.  The issues are referred to the RO for appropriate action.

The issues of entitlement to a separate compensable disability rating for scars associated with the cervical spine disability and entitlement to an increased disability rating for chronic headaches are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDING OF FACT

The evidence of record is at least in equipoise as to whether the Veteran's acquired psychiatric disorder, diagnosed as depression is due to or caused by his service-connected cervical spine disability, radiculopathy of the right and left upper extremities, and tinnitus.


CONCLUSION OF LAW

Resolving the benefit of the doubt in the Veteran's favor, the Veteran's acquired psychiatric disorder is secondary to his service-connected cervical spine disability, radiculopathy of the right and left upper extremities, and tinnitus.  38 U.S.C.A. §§ 1101, 1110, 1131 (West 2014); 38 C.F.R. § 3.310 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks entitlement to service connection for an acquired psychiatric disorder.  In the interest of clarity, the Board will discuss certain preliminary matters.  The issue on appeal will then be analyzed and a decision rendered.

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R.            §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  In this case, the Board is granting in full the benefit sought on appeal, which is entitlement to service connection for an acquired psychiatric disorder.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed. 


Service connection for an acquired psychiatric disorder

Generally, service connection may be granted for disability or injury incurred in or aggravated by active military service.  See 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).

In order to establish service connection for the claimed disorder, there must be 
(1) evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

For veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including psychoses, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).

The Veteran seeks entitlement to service connection for an acquired psychiatric disorder, to include as secondary to cervical spine disability, radiculopathy of the right and left upper extremities, and tinnitus.  However, since his claim is being granted based on a secondary service connection theory of entitlement, in particular his acquired psychiatric disorder secondary to his service-connected cervical spine disability, radiculopathy of the right and left upper extremities, and tinnitus, no further discussion is required regarding the direct service connection theory.

Service connection may be granted for a disability that is proximately due to, the result of, or aggravated by a service-connected disability.  See 38 C.F.R. § 3.310(a) (2015); see also Harder v. Brown, 5 Vet. App. 183, 187 (1993).  Additional disability resulting from the aggravation of a non-service-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310(a).  See Allen v. Brown, 7 Vet. App. 439, 448 (1995). 

For secondary service connection to be granted, generally there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310 (2014); see Harder v. Brown, 5 Vet. App. 183, 187 (1993).  Additional disability resulting from the aggravation of a nonservice-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310(a).  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

With respect to element (1), current disability, the competent medical evidence of record indicates a diagnosis of an acquired psychiatric disorder, in particular depression.  See, e.g., a May 2012 VA examination report.  Accordingly, element (1), current disability, is satisfied.  

Element (2) has been met; the Veteran is service-connected for a cervical spine disability as well as radiculopathy of the right and left upper extremities and tinnitus.

Turning to element (3), nexus, the Board finds that the competent and probative evidence demonstrates that the Veteran's currently diagnosed depression is at least as likely as not related to his service-connected cervical spine disability, radiculopathy of the right and left upper extremities, and tinnitus.  A competent and probative medical opinion is of record concerning the issue of nexus for the Veteran's lumbar spine disability in the form of an October 2013 opinion from H.H.G., Ph.D.

Specifically, H.H.G., Ph.D. provided a VA DBQ psychological examination of the Veteran in October 2013.  After examination of the Veteran and consideration of his medical history, H.H.G., Ph.D. diagnosed the Veteran with depressive disorder, NOS (not otherwise specified) and concluded that the Veteran's service-connected disabilities, in particular his cervical spine disability and radiculopathy of the right and left upper extremities and tinnitus at least as likely as not caused his depression.  Her rationale was based on her finding that the chronic injuries that the Veteran sustained during service for which he is current service connected, notably his cervical spine disability, radiculopathy, and tinnitus, manifest as depression.  Moreover, she indicated that the in-service physical injuries that caused the current cervical spine disability in turn caused the current depression.  She further noted review of medical literature detailing the connection between medical issues, specifically pain such as the pain that the Veteran currently struggles with, and psychiatric disorder, which was similar to his complaints on examination.  She also reported that individuals with these conditions and depressive debilitation become disabled due to the holistic effect of medical and psychological disturbance such as the service connected cervical spine disability, radiculopathy, and tinnitus and subsequent causation of depression endured by the Veteran.  She also provided medical literature in support of her opinion.     

The opinion of H.H.G., Ph.D. was based upon a thorough examination of the Veteran as well as analysis of the Veteran's history and current medical condition.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) [the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion"]. 
 
Based on the total record, the Board finds that there is sufficient competent medical evidence to indicate that the Veteran's acquired psychiatric disorder diagnosed as depression is at least as likely as not due to his cervical spine disability, radiculopathy of the right and left upper extremities, and tinnitus.  The Board further notes that there is no other medical opinion of record which suggests that the Veteran's acquired psychiatric disorder is not related to his cervical spine disability, radiculopathy of the right and left upper extremities, or tinnitus.  The Board therefore finds that the benefit of the doubt rule is for application.  See 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2014).  Wallin element (3), and therefore all elements, is satisfied.  

In summary, the Veteran has met all requirements needed to establish service connection for an acquired psychiatric disorder.  The benefit sought on appeal is therefore granted.  


ORDER

Entitlement to service connection for an acquired psychiatric disorder is granted.


REMAND

With regard to the Veteran's claim of entitlement to a separate compensable disability rating for scar residuals of the cervical spine disability, the Board remanded this claim in February 2014 in order for the Veteran to be afforded a VA examination to determine the severity of the scar residuals.  Pursuant to the Board's remand instructions, in conjunction with the examination, unretouched color photographs of the Veteran's condition were to be taken and associated with the claims file.

The Veteran was thereafter provided a VA examination for his scar residuals of the cervical spine disability in February 2015.  The VA examiner noted that the Veteran had a well healed scar status post anterior C5-6 and C6-7 discectomy with fusion.  The examiner also noted that color photographs were provided.  However, it is unclear as to whether photographs were provided by the Veteran, or whether updated photographs were taken by the VA examiner.  In any event, a review of the claims folder demonstrates that no photographs pertaining to the Veteran's head, face, or neck in conjunction with the VA examination were associated with the record as instructed in the Board's February 2014 remand.  As such, the Board finds that another remand is required for compliance with its February 2014 remand instructions.  See Stegall v. West, 11 Vet. App. 268, 270 (1998) (holding that a remand by the Board imposes upon the Secretary of the VA a concomitant duty to ensure compliance with the terms of the remand).  
 
With respect to the issue of entitlement to an initial compensable disability rating for chronic headaches, the Veteran was afforded a VA DBQ examination in October 2013 by Dr, H.S., a private physician.  This is the most recent DBQ examination provided to the Veteran.  Pertinently, the medical evidence reveals that since the October 2013 DBQ examination, the Veteran's headaches have increased in severity.  In particular, a VA treatment record dated February 2015 notes the Veteran's report that he has severe headaches that have become worse.  Moreover, the VA treatment provider suggested that the Veteran obtain treatment in the neurosurgery department.  Notably, Dr. H.S. did not document pulsating or throbbing head pain or pain localized to one side or both sides of the head in the October 2013 report.   

As the competent and probative evidence arguably demonstrates a worsening of the Veteran's chronic headaches since the October 2013 VA DBQ examination, the Board finds that a contemporaneous VA examination is warranted to ascertain the current severity of the Veteran's service-connected chronic headaches.  See Snuffer v. Gober, 10 Vet. App. 400 (1997) [a veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination]; see also Littke v. Derwinski, 1 Vet. App. 90, 92 (1990) [VA's duty to assist includes the conduct of a contemporaneous medical examination, in particular where it is contended that a service-connected disability has become worse].

Accordingly, the case is REMANDED for the following action:

1. Obtain the unretouched color photographs of the Veteran's scar residuals of the cervical spine disability that were taken in conjunction with the February 2015 VA examination and associate these photographs with the claims file.

2. Obtain any outstanding VA treatment records.

3. Thereafter, schedule the Veteran for an appropriate VA examination to determine the current extent and severity of his service-connected chronic headaches.  The examiner should obtain a complete, pertinent history from the Veteran and review the claims file in conjunction with the examination, giving particular attention to his lay assertions and the pertinent medical evidence.  The examiner is asked to detail the frequency and severity of the Veteran's headaches, in particular the frequency of any prostrating attacks and if such attacks are productive of severe economic inadaptability.

A full and complete rationale for any opinions expressed is required.

4. Review the claims file to ensure that all of the foregoing 
requested development is completed, and arrange for any additional development indicated.  Then readjudicate the claims on appeal.  If any of the benefits sought remain denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative with the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


